    Case 8:20-cv-00043-SB-ADS Document 153-4 Filed 10/02/20 Page 1 of 1 Page ID #:1982


Reardon, Colin (CFPB)

From:                  Reardon, Colin (CFPB)
Sent:                  Tuesday, July 14, 2020 11:50 AM
To:                    JSB@JeffreyBenice.com; plepiscopo@att.net; David Holt (dholt@holtlawoc.com); Bill rothbard
Cc:                    Assae-Bille, Vanessa (CFPB)
Subject:               CFPB v. Chou Team Realty et al. -- Document Requests to Sebreros
Attachments:           1st RFP to Sebreros - Final.pdf


Counsel,

Please see attached.

Thanks,
Colin

Colin Reardon
Senior Litigation Counsel | Office of Enforcement
Office: (202) 435-9668 | Mobile: (202) 570-6740

Consumer Financial Protection Bureau
consumerfinance.gov

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.




                                                                    1
